           Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 1 of 8




 1   Juanita R. Brooks (CA SBN 75934); brooks@fr.com
     Roger A. Denning (CA SBN 228998); denning@fr.com
 2   Frank J. Albert (CA SBN 247741); albert@fr.com
     Megan A. Chacon (CA SBN 304912); chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900); nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972); ojr@fr.com
     Jared A. Smith (CA SBN 306576); jasmith@fr.com
 5   Tucker N. Terhufen (CA SBN 311038); terhufen@fr.com
     FISH & RICHARDSON P.C.
 6   12860 El Camino Real, Suite 400
     San Diego, CA 92130
 7
     Telephone: (858) 678-5070
 8   Facsimile: (858) 678-5099

 9   Aamir Kazi (Admitted Pro Hac Vice); kazi@fr.com
     Alana C. Mannige (CA SBN 313341); mannige@fr.com
10   FISH & RICHARDSON P.C.
11   1180 Peachtree Street NE, 21st Floor
     Atlanta, GA 30309
12   Telephone: (404) 892-5005
     Facsimile: (404) 892-5002
13
     Attorneys for Plaintiff
14   FINJAN LLC
15

16                                  UNITED STATES DISTRICT COURT

17                                 NORTHERN DISTRICT OF CALIFORNIA

18                                        (SAN JOSE DIVISION)

19   FINJAN LLC, a Delaware Limited Liability        Case No. 5:17-cv-00072-BLF
     Company,
20                                                   FINJAN LLC’S RESPONSE TO CISCO
                      Plaintiff,                     SYSTEMS, INC.’S ADMINISTRATIVE
21                                                   MOTION SEEKING A STATUS
                                                     CONFERENCE REGARDING THE 844,
22          v.                                       780, AND 494 PATENTS
23   CISCO SYSTEMS, INC., a California
     Corporation,
24

25                    Defendant.

26

27

28
                                                                FINJAN’S OPPOSITION TO CISCO’S
                                                                      ADMINISTRATIVE MOTION
                                                                        Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 2 of 8




 1   I.      INTRODUCTION
 2           Cisco acknowledges that what it filed is not “a typical motion.” (ECF 752 at 2.) While titled

 3   an “administrative motion seeking a status conference,” Cisco improperly dives into the substance

 4   and requests multiple forms of relief on the merits. To the extent the motion really is just a request

 5   for a status conference, that request is now moot since the Court has set a conference for April 15,

 6   2021. (ECF 753.) However, because it is apparent Cisco is seeking much more than just a status

 7   conference, Finjan addresses Cisco’s other requests below.

 8   II.     BACKGROUND
 9           Multiple courts—including in Finjan’s cases against McAfee, Blue Coat, Proofpoint,

10   Symantec, SonicWall, and Rapid7—have construed the term “Downloadable” in Finjan’s patents

11   identical to the Court’s construction in this case. Indeed, in this Court’s first Blue Coat trial, the jury

12   found that Blue Coat infringed claims of the ‘844 and ‘780 Patents (among others) applying the

13   Court’s construction of “Downloadable.” See Finjan Inc. v. Blue Coat Sys., Inc., No 5-13-cv-03999,

14   ECF 438 (jury verdict) at 2-3 (N.D. Cal. Aug. 4, 2015). The Federal Circuit affirmed those findings

15   on appeal. Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1306-07 (Fed. Cir. 2018).

16           With that track record of courts consistently construing “downloadable” to have the same

17   meaning, it should not be surprising that Cisco stipulated to the same construction in this case (ECF

18   85 at 1), and that this Court adopted the stipulated construction on July 23, 2018. (ECF 134 at 5.)

19           In contrast, the construction of “Downloadable” by the ESET court stands alone. It is the

20   only court that inserted the word “small” in the construction, as set out in Judge Bencivengo’s order

21   on November 14, 2017. See Finjan, Inc. v. ESET, LLC, No. 3:17-cv-0183-CAB, ECF 195 at 3 (S.D.

22   Cal. Nov. 14, 2017). Yet even after the court in ESET entered its outlier construction, Cisco

23   continued to urge this court to adopt a construction that did not include the word “small.” In the

24   Joint Claim Construction and Pre-Hearing Statement filed on November 20, 2017, Cisco and Finjan

25   jointly requested that the Court construe “Downloadable” without the word “small” for each of the

26   ‘844, ‘494 and ‘780 Patents. (ECF 85 at 1.) Cisco maintained that position in its Responsive Claim

27   Construction Brief filed on April 10, 2018, in which, despite using the term “Downloadable” 285

28   times, Cisco never once used the word “small.” (ECF 112.) The Court held a Markman hearing on
                                                      1            FINJAN’S OPPOSITION TO CISCO’S
                                                                                   ADMINISTRATIVE MOTION
                                                                                    Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 3 of 8




 1   June 15, 2018, and again Cisco did not withdraw its agreed-upon construction. (ECF 132.) On July

 2   23, 2018, the Court entered its Claim Construction Order, construing the term “Downloadable” as

 3   jointly requested by Cisco and Finjan and in the same way that term was construed previously in

 4   every case except ESET. (ECF 134 at 5.) After consistently advocating for and applying its

 5   construction of Downloadable, Cisco should not be allowed to change course now.

 6          Years after this Court entered its construction, Finjan’s trial against ESET began on March

 7   10, 2020, but the trial was cut short due to the Covid-19 outbreak. See Finjan, Inc. v. ESET, LLC,

 8   No. 3:17-cv-0183-CAB, ECF 783 (S.D. Cal. Mar. 16, 2020). Before the Covid-related mistrial,

 9   neither of the parties presented evidence on whether “Downloadable” was indefinite. Only one of

10   Finjan’s experts had testified in full before the mistrial, and he had testified regarding only

11   infringement, not validity. ESET’s expert on invalidity, Dr. Spafford, had not yet taken the stand. If

12   he had, Finjan would have had the opportunity to cross-examine him and establish that he had never

13   opined in his report or otherwise that the term “small” rendered the claims indefinite. And in its

14   rebuttal case, Finjan would have presented testimony of its rebuttal experts on the issue. But despite

15   this incomplete record—and over a year after the mistrial—the ESET court entered an order finding

16   that: “Finjan never offered evidence of a reasonable range for the size of a small executable” and

17   held five Finjan patents invalid as indefinite, including the ‘780 and ‘844 Patents asserted here. See

18   Finjan, Inc. v. ESET, LLC, ECF 864 at 8 (Mar. 23, 2021) (the “ESET Order”). Finjan will be filing

19   a Motion for Reconsideration of that decision by April 12, 2021, the date set by Judge Bencivengo.

20   See Finjan, Inc. v. ESET, LLC, ECF 870 (Mar. 29, 2021).

21          On March 30, 2021, counsel for Finjan and counsel for Cisco (who is also counsel for

22   SonicWall) held a telephonic conference with this Court to discuss the trial date in the SonicWall

23   case, as well as the ESET Order. Counsel for Finjan explained that Finjan will be filing a Motion

24   for Reconsideration in ESET and, should Judge Bencivengo grant the motion, the Cisco case can

25   proceed to trial on all currently pending patents. If Judge Bencivengo denies the motion, she would

26   then enter final judgment as to the invalidated patents, Finjan would dismiss the ‘780 and ‘844

27   Patents from the Cisco case, and this case could then proceed to trial as scheduled. Finjan maintains

28   that the ‘494 Patent is not impacted in any way by Judge Bencivengo’s order, as set forth below.
                                                       2             FINJAN’S OPPOSITION TO CISCO’S
                                                                               ADMINISTRATIVE MOTION
                                                                                Case No. 5:17-cv-00072-BLF
            Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 4 of 8




 1   III.   ARGUMENT
 2          1.      There Is No Reason to Delay the June 4 Trial
 3          Cisco claims it is unfair for it to have to prepare for trial on the ‘780 and ‘844 Patents only

 4   to have them potentially dismissed in a few weeks. What Cisco fails to mention is that trial in this

 5   case has already been continued four times due to the pandemic. The first continuance came only

 6   nine days before the originally scheduled trial date of June 4, 2020. At that point, the ‘780 and ‘844

 7   Patents were very much alive and well. With trial slightly more than a week away, Cisco must have

 8   been fully prepared for a trial involving those patents. Each of the next two continuances occurred

 9   less than two weeks before the scheduled trial dates, and the fourth continuance occurred just over

10   three weeks before trial. Since Cisco has had to fully prepare for a trial involving the ‘780 and ‘844

11   Patents four times, it will suffer no prejudice and expend very little effort to prepare once more.

12   Finjan, on the other hand, would be severely prejudiced if trial is once again continued. For the past

13   year, Finjan and this Court have tried repeatedly to get this case to trial and would have succeeded

14   in doing so in November of last year, but it was rescheduled (again) at the request of Cisco’s counsel.

15          There is every reason to believe Judge Bencivengo will act expeditiously in ruling on

16   Finjan’s Motion for Reconsideration, and the status of the ‘780 and ‘844 patents will be resolved

17   well before the June 4, 2021 trial date. Therefore, to the extent that Cisco’s request for a status

18   conference is also a request to continue the trial date, that request should be denied.

19          2.      The Court Should Decline to Apply Collateral Estoppel to the ‘494 Patent
20          Regardless of Judge Bencivengo’s final conclusion on the ‘780 and ‘844 Patents, the Court

21   should deny for multiple reasons Cisco’s request that the Court change its “Downloadable”

22   construction and then find the ‘494 Patent invalid as indefinite. First, Cisco has not requested that

23   the Court permit a motion for reconsideration on claim construction or an additional motion for

24   summary judgment of invalidity as to the ‘494 Patent. The time has long passed for new

25   constructions, and Cisco would need to request leave from the Court to create a new claim

26   construction dispute. Likewise, the Court’s schedule required motions for summary judgment to be

27   filed by September 12, 2019. (ECF 70 at 3.) On these grounds alone, the Court should decline to

28   reopen the case to new arguments and issues.
                                                         3               FINJAN’S OPPOSITION TO CISCO’S
                                                                               ADMINISTRATIVE MOTION
                                                                                 Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 5 of 8




 1          Second, in addition to having discretion to not reconsider its prior claim construction, Ninth

 2   Circuit precedent gives this Court discretion to not apply collateral estoppel, even if it is available.

 3   See U.S. v. Geophysical Corp. of Alaska, 732 F.2d 693, 697 (9th Cir. 1984) (“Once it is determined

 4   that the collateral estoppel bar is available, the actual decision to apply the doctrine is left to the

 5   district court’s discretion.”); True Drilling Co. v. Donovan, 703 F.2d 1087, 1093 (9th Cir. 1983)

 6   (“The application of collateral estoppel is discretionary.”).

 7          Contrary to Cisco’s assertion, district courts routinely decline to apply collateral estoppel to

 8   issues of claim construction, even if it is available. See, e.g., Neev v. Alcon Labs. Inc., No. SACV

 9   15-00336-JVS, 2016 WL 9051170, at *12 (C.D. Cal. Dec. 22, 2016) (declining to apply collateral

10   estoppel to claim construction where “collateral estoppel could apply” but “doing so would promote

11   neither uniformity nor judicial efficiency.”), aff’d, Neev v. Alcon Lensx Inc., 774 Fed. Appx. 680

12   (Mem) (Fed. Cir. 2019); Restoration Indus. Ass’n Inc. v. Thermapure Inc., No. CV 13-03169 JVS,

13   2014 WL 12597331, at *6 (C.D. Cal. June 6, 2014) (exercising discretion and declining to apply

14   collateral estoppel to claim construction).

15          Cisco is also incorrect when it asserts that the Federal Circuit routinely reverses district

16   courts who decline to apply collateral estoppel in this context. None of the cases Cisco cites supports

17   its sweeping conclusion. While in each of Cisco’s cases the District Court, PTAB, or Federal Circuit

18   exercised discretion and chose to apply collateral estoppel, none stand for the proposition that the

19   District Court must apply collateral estoppel.

20          Thus, the Court can and should decline to apply collateral estoppel, even if it finds that

21   collateral estoppel is available. Changing the construction now to be consistent with the ESET case

22   would simultaneously make the construction inconsistent with six other cases, cases in which the

23   construction has not created any problems for juries, judges or the parties. Just as Judge Bencivengo

24   came to her own independent conclusion on claim construction, this Court is free to maintain the

25   construction previously entered in this case and is free to disagree that the ESET construction should

26   apply in the context of the ‘494 Patent.

27          This Court may also consider shortcomings or indices of unfairness when weighing whether

28   to apply collateral estoppel, and those considerations weigh in favor of declining. See Syverson v.
                                                        4              FINJAN’S OPPOSITION TO CISCO’S
                                                                                 ADMINISTRATIVE MOTION
                                                                                  Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 6 of 8




 1   Int’l Bus. Machines Corp., 472 F.3d 1072, 1078-79 (9th Cir. 2007). But for the Covid-19 pandemic,

 2   this case would have already reached final resolution as to all five asserted patents. Allowing serial

 3   claim construction disputes and serial summary judgment motions while trial is delayed due to an

 4   unprecedented pandemic would not promote the efficient resolution of this action. The equitable

 5   course is to maintain the construction that Cisco agreed to, and that the parties have applied in this

 6   case for years, and proceed to trial without further delay.

 7          3.      There Is No Preclusive Effect for the ‘780 and ‘844 Patents Until Judge
 8                  Bencivengo’s Decision Is Final
 9          Should Judge Bencivengo’s order result in a final judgment, Finjan will dismiss the ‘780 and

10   ‘844 Patents from this case and proceed to trial on the remaining patents. But it is premature to

11   dismiss them now. Cisco’s citation to Abbott Diabetes Care supports Finjan, not Cisco. In that case,

12   the court found that a claim construction ruling in the context of a preliminary injunction proceeding

13   was not “sufficiently firm” to apply collateral estoppel in the absence of a final judgment. See Abbott

14   Diabetes Care Inc. v. Roche Diagnostics Corp., No. C04-02123-MJJ, 2007 WL 1239220, at *12-

15   *13 (N.D. Cal. Apr. 27, 2007). That court also articulated the factors considered by Ninth Circuit

16   courts to determine whether an order is “sufficiently firm”: “(1) whether the decision was not

17   avowedly tentative; (2) whether the parties were fully heard; (3) whether the court supported its

18   decision with a reasoned opinion; and (4) whether the decision was subject to an appeal.” Id. (citing

19   Luben Indus., Inc. v. United States, 707 F.2d 1037, 1040 (9th Cir. 1983)).

20          At least two of those factors confirm that Judge Bencivengo’s summary judgment order is

21   insufficiently firm to create preclusive effect: the ESET Order is still subject to a Motion for

22   Reconsideration for which Judge Bencivengo has set a filing date. Judge Bencivengo has confirmed

23   she will entertain that Motion, so there can be no argument that the court’s order is “sufficiently

24   firm.” The court may change its mind, and Finjan believes that its Motion for Reconsideration has

25   great merit. Thus, this Court should decline to apply collateral estoppel at this time, and should await

26   Judge Bencivengo’s decision on Finjan’s Motion for Reconsideration.

27          For the foregoing reasons, Finjan respectfully requests that the Court deny Cisco any of its

28   requested relief, and maintain the June 4 trial date.
                                                         5               FINJAN’S OPPOSITION TO CISCO’S
                                                                               ADMINISTRATIVE MOTION
                                                                                 Case No. 5:17-cv-00072-BLF
          Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 7 of 8




 1   Dated: April 9, 2021               Respectfully Submitted,

 2                                      By: /s/ Juanita R. Brooks
                                        Juanita R. Brooks (CA SBN 75934) brooks@fr.com
 3
                                        Roger A. Denning (CA SBN 228998)
 4                                      denning@fr.com
                                        Frank J. Albert (CA SBN 247741) albert@fr.com
 5                                      Megan A. Chacon (CA SBN 304912)
                                        chacon@fr.com
 6                                      K. Nicole Williams (CA SBN 291900)
 7                                      nwilliams@fr.com
                                        Oliver J. Richards (CA SBN 310972) ojr@fr.com
 8                                      Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                        Tucker N. Terhufen (CA SBN 311038)
 9                                      terhufen@fr.com
                                        FISH & RICHARDSON P.C.
10                                      12860 El Camino Real, Suite 400
11                                      San Diego, CA 92130
                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
12
                                        Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
13                                      Alana C. Mannige (CA SBN 313341)
                                        mannige@fr.com
14                                      FISH & RICHARDSON P.C.
15                                      1180 Peachtree Street NE, 21st Floor
                                        Atlanta, GA 30309
16                                      Phone: (404) 892-5005 / Fax: (404) 892-5002

17                                      Attorneys for Plaintiff FINJAN LLC
18

19

20

21

22

23

24

25

26

27

28
                                            6              FINJAN’S OPPOSITION TO CISCO’S
                                                                 ADMINISTRATIVE MOTION
                                                                   Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 755 Filed 04/09/21 Page 8 of 8




 1                                       [PROPOSED] ORDER
 2          This matter comes before the Court on Cisco Systems, Inc.’s Administrative Motion Seeking

 3   A Status Conference Regarding The 844, 780, And 494 Patents. Upon consideration of all pleadings,

 4   papers, and arguments submitted in support and opposition, the Court orders as follows: To the

 5   extent Cisco’s Motion seeks a status conference, that request is mooted. To the extent Cisco’s

 6   Motion seeks some further relief, IT IS HEREBY ORDERED that Cisco’s Motion is DENIED.

 7          IT IS SO ORDERED.

 8   Dated: ____________________
                                                 Hon. Beth Labson Freeman
 9                                               United States District Court

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    1             FINJAN’S OPPOSITION TO CISCO’S
                                                                 ADMINISTRATIVE MOTION SEEKING A
                                                                               STATUS CONFERENCE
                                                                            Case No. 5:17-cv-00072-BLF
